UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7736



DAVIS MOSES LEUDVICK,

                                             Petitioner - Appellant,

          versus


ROY W. CHERRY, Superintendent, Hampton Roads
Regional Jail, Portsmouth, Virginia; WARREN A.
LEWIS, District Director, Immigration and
Naturalization    Service;    JAMES    ZIGLER,
Commissioner, Immigration and Naturalization
Service; JOHN ASHCROFT, Attorney General of
the United States,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1107-AM)


Submitted:   March 12, 2004                 Decided:   April 19, 2004


Before LUTTIG, WILLIAMS, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Davis Moses Leudvick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               David Moses Leudvick appeals the district court’s order

dismissing his petition for habeas corpus, 28 U.S.C. § 2241 (2000),

pursuant to Fed. R. Civ. P. 41(b).                   After the district court

dismissed Leudvick’s petition for failure to inform the court of a

new address, Leudvick filed a notice of appeal.                He subsequently

filed a document tending to show that he did not have a new

address.       The district court construed this document as a motion

for relief from judgment pursuant to Fed. R. Civ. P. 60(b)(1) and

issued an order indicating its inclination to grant the motion.

See Fobian v. Storage Tech. Corp., 164 F.3d 887, 891 (4th Cir.

1999).         Accordingly,    we   remand     for   the   limited   purpose    of

consideration of the merits of Leudvick’s motion pursuant to Fed.

R. Civ. P. 60(b).        See Fobian at 892.      We express no opinion on the

merits of the motion.          We dispense with oral argument because the

facts    and    legal    contentions   are     adequately    presented    in   the

materials       before   the   court   and     argument    would   not   aid   the

decisional process.

                                                                         REMANDED




                                       - 2 -